Citation Nr: 1021171	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in a 
January 28, 2003, rating decision in that it failed to assign 
a 30 percent rating for right arm shrapnel scars with 
retained foreign bodies in Muscle Group (MG) V, effective 
from July 14, 1967.

2.  Entitlement to retroactive additional compensation for 
dependent children.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to July 1967.  He was awarded a Purple Heart 
Medal for being wounded in action.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision and a January 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In August 2007, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is of record.  At the time of the hearing, the Veteran 
submitted additional evidence that has not been reviewed by 
the RO.  However, he waived RO consideration of the 
additional evidence (see August 2007 statement from the 
Veteran), permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c) (effective 
October 4, 2004).  Hence, the claims will be considered on 
the current record.

Notably, an unappealed rating decision in January 1968 
granted service connection for right arm shrapnel scars and 
assigned an initial noncompensable rating.  The January 2003 
rating decision, in essence, found CUE in the 1968 rating 
decision, and assigned a 10 percent rating, effective from 
July 14, 1967.  Consequently, the January 2003 rating 
decision replaced the January 1968 rating decision, and there 
is no prior (i.e., to January 2003) final rating decision in 
the matter of the rating for the right arm shrapnel wound.

In a decision issued in December 2007, the Board denied the 
Veteran's claims.  He appealed the December 2007 decision to 
the Court.  In September 2009, the Court issued a Memorandum 
Decision that vacated the Board's decision; reversed the 
Board's finding that the 2003 RO decision did not contain 
error in its application of the relevant regulations; and 
remanded the matters for the Board to determine whether the 
evidence established manifestly that correction of the error 
would have changed the outcome-i.e., that a higher 
disability rating would have resulted had the RO considered 
the 1968 regulation (as opposed to the 1997 version) and for 
further proceedings consistent with the decision.  


FINDINGS OF FACT

1.  The Court of Appeals for Veterans Claims (Court) held in 
its September 2009 Memorandum Decision that the RO applied an 
improper version of 38 C.F.R. § 4.56 in a claim of CUE in a 
January 2003 RO decision with respect to the right arm.

2.  Application of the proper version of 38 C.F.R. § 4.56 
would not have manifestly changed the outcome at the time it 
was made:  the evidence does not establish manifestly that 
proper application of the 1968 version of 38 C.F.R. § 4.56 
would have resulted in a higher (30 percent) disability 
rating for the Veteran's service-connected right arm shrapnel 
scars with retained foreign bodies.

3.  Prior to April 2001 the combined rating for the Veteran's 
service-connected disabilities was 20 percent; effective 
April 2001, the combined rating for his service-connected 
disabilities is 80 percent.

4.  In April 2001, the Veteran's two children were 32 and 29 
years old.


CONCLUSION OF LAW

1.  Upon correction of error in the January 2003 RO rating 
decision denying a 30 percent rating for residuals of a 
gunshot wound of the right arm, a manifestly different 
outcome would not necessarily have resulted, and a finding of 
CUE is not warranted, because reasonable minds could differ 
on application of the correct law to the facts then 
presented.  38 C.F.R. § 3.105 (2009).

2.  The Veteran is not entitled to retroactive additional 
compensation for dependent children.  38 U.S.C.A. §§ 101(4), 
1115 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.4(b)(2), 
3.57(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it does not apply to 
CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims held 
that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  A claim of CUE is not by itself a claim for 
benefits; CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Thus, a 
"claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
claims.  See also 38 C.F.R. § 20.1411(c), (d).

Regarding the Veteran's claim for retroactive additional 
compensation for dependent children, because no reasonable 
possibility exists that further notice or assistance would 
aid in substantiating this claim, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  The Veteran has 
been notified of the controlling law and regulations, and of 
the basis for the denial of his claim (see January 2005 
decision and April 2006 statement of the case).  He has had 
ample opportunity to respond.



II.  CUE

The Veteran's service treatment records (STRs) show that he 
sustained multiple shrapnel wounds, including one to his 
right upper arm, during combat on March 15, 1967.  The wound 
was described as "small" and open, with no artery or nerve 
involvement.  It was debrided on the date of injury under 
local anesthesia and delayed primary closure of the wound 
occurred on March 19, 1967, under local anesthesia.  He spent 
16 days in the hospital.  Stitches were removed on April 4, 
1967.

A September 1967 VA examination report notes the Veteran's 
history of shrapnel injury in March 1967.  He indicated that 
none of his scars bothered him.  He reported that a month 
earlier he had returned to his pre-service job as a sub-
foreman in a railroad yard; he had not lost any time from 
work because of his injuries.  On examination, the Veteran 
stripped to the waist without difficulty or discomfort.  He 
stood with erect shoulders.  Examination revealed a well-
healed shell fragment wound and debridement scar on the 
lateral aspect middle third of the right arm.  It measured 
2.5 inches by .5 inches at its widest.  The scar was healed, 
nonadherent, nonfibrotic, and nonsymptomatic with no loss of 
tissue, muscle substance, or underlying structures.  The 
right arm had normal motion with no restrictions.  Shoulder 
strength was good and equal, and grip was equal in both 
hands.  No muscular atrophy, weakness, or gross 
musculoskeletal disproportions were manifest.  X-rays 
revealed retained metallic foreign bodies.  The examiner 
opined that the Veteran's right arm wound was healed and 
nonsymptomatic.

By rating decision dated January 8, 1968, the RO granted 
service connection for shrapnel scars of the right arm with 
retained foreign bodies in MG V.  A noncompensable rating was 
assigned under Diagnostic Code 7805, effective July 1967.  
The Veteran did not appeal this decision and it became final.

In 2002, the Veteran submitted a claim for increased rating 
for his service-connected shrapnel scars of the right arm 
with retained foreign bodies in MG V.

A December 2002 VA examination report notes the Veteran's 
complaints of muscle aching in the right deltoid area, 
provoked by lifting over 50 pounds.  At other times, he is 
asymptomatic regarding limitation of motion or strength.  
Examination revealed a well-healed scar on the deltoid area 
of the right arm.  There was no scar pain, adherence, 
ulceration, depression, elevation, inflammation, 
discoloration, or underlying soft tissue damage.  There was 
no limitation of motion associated with the scar.

In a January 28, 2003 rating decision, the RO, in essence, 
found that the January 1968 rating decision had not properly 
considered 38 C.F.R. §§ 4.56, 4.73 criteria in rating the 
right arm shrapnel wound residuals, and granted a 10 percent 
rating (under 38 C.F.R. § 4.73, Diagnostic Code 5305) for the 
right arm shrapnel injury (with retained foreign bodies in MG 
V), effective in July 1967.  Consequently, the January 2003 
rating decision replaced the January 1968 rating decision.  
The Veteran did not appeal the January 2003 rating decision, 
and it became final.

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  CUE is 
a very specific and rare kind of error; it is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications improperly weighed or evaluated 
the evidence can never rise to the stringent definition of 
CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce 
v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).  
A finding of CUE requires that error, otherwise prejudicial, 
must be undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).

The Court in its September 2009 Memorandum Decision found 
that error had been committed by the RO in its January 2003 
decision denying a 30 percent rating for the service-
connected right arm disability.  Specifically, the Court 
found that the RO had applied the wrong (1997) version of 
38 C.F.R. § 4.56, as opposed to the pre-1997 version of 
38 C.F.R. § 4.56 which was in effect at the time of the 
January 1968 rating decision.

The (wrong) 1997 version of 38 C.F.R. § 4.56(d)(3) provides:

(3)  Moderately severe disability of 
muscles-- 

(i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring. 

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

The correct version of 38 C.F.R. § 4.56(c), in effect in 
January 1968, provides as follows:
 
(c)  Moderately severe disability of 
muscles-- 

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization. 

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present. 

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.
 
The conclusion reached by the Court in its decision is now 
the law of this case, and the Board must comply with the 
determinations of the Court.  Because the Court has 
determined that the RO in 2003 committed error in applying 
the wrong version of 38 C.F.R. § 4.56, the Board must now 
consider whether that error constituted "clear and 
unmistakable error," i.e., whether reasonable minds could 
differ as to the outcome based on the correct application of 
the law, or in the alternative whether the outcome was 
manifestly changed as a result of the error.  Bustos v. West, 
179 F.3d 1378, 1380-81 (Fed. Cir. 1999), cert. denied, 120 S. 
Ct. 405 (1999); Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992); 38 C.F.R. § 3.105.

Applying the correct interpretation of 38 C.F.R. § 4.56, the 
Board finds that any error amounted to an error of language 
rather than an error of substance in the 2003 decision, and, 
more relevant, that reasonable minds could differ in the 
outcome based on correct application of the law to the facts 
in January 2003.  Despite the improper application of the 
later version of 38 C.F.R. § 4.56, the application of the 
correct version of the law at that time could reasonably have 
resulted in a finding that the evidence in support of the 
claim for a higher rating for right arm disability was 
outweighed by the evidence against.  38 C.F.R. § 3.303.

Specifically, the Veteran argues that reasonable minds could 
not differ that a 30 percent rating was warranted under the 
old 38 C.F.R. § 4.56 because (1) the disjunctive "or" 
between "debridement" and "with prolonged infection" under 
"Type of injury" in the 1968 version indicates that he 
satisfied the criteria for type of injury as the STRs show 
that his right arm wound was debrided; (2) there is evidence 
that shows that the right arm injury was "deep penetrating" 
as the 1967 examiner could not palpitate any foreign bodies 
but X-ray evidence showed a small retained metallic body; (3) 
the Veteran was hospitalized for more than two weeks in 
service following his injuries which he argues satisfies the 
"prolonged period" of hospitalization requirement; (4) the 
Veteran reported at the time he filed his claim in 1967 that 
his arm "bothers", thus satisfying the requirement of 
"consistent complaint of cardinal symptoms of muscle 
wounds"; and (5) there was evidence of problems with 
employability as the 1967 examiner reported that the Veteran 
had only resumed work in the "early part of last month."

The Board finds that the RO in January 2003 could have 
reasonably considered all the evidence, inclusive of lay 
evidence, and concluded that Veteran's shrapnel injury to the 
right arm did not rise to the level of a moderately severe 
disability of MG V, not warranting the higher 30 percent 
rating, for any time during the appeal period.  Certainly, 
reasonable minds could differ as to meaning, import, and 
implications of the submitted and obtained evidence.

The Veteran acknowledges that there was little evidence in 
the file in 1968 as to the "objective findings" required 
for a moderately severe disability but argues that he should 
be given the benefit of the doubt as the 1967 VA examination 
was inadequate.  This argument, in essence, that CUE should 
be found based on a failure of the duty to assist (in that 
the examination provided by VA was inadequate), has been 
rejected by the Court.  See Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (allegations that VA failed in its duty to assist are, 
as a matter of law, insufficient to form a basis for a claim 
of clear and unmistakable error).

With respect to the employability contention (contention 
number 5), the record shows that the Veteran separated from 
service in July 1967 and that the VA examination occurred in 
September 1967.  Therefore, the Veteran's resumption of work 
in the "early part of last month", or August 1967, 
signifies that the Veteran had returned to work within weeks 
of separating from service.  Accordingly, the Board finds 
that this evidence does not manifestly support a finding of 
unemployability because of inability to keep up with work 
requirements due to the right arm as those weeks could easily 
have been the time needed for the Veteran to conduct an 
employment search after separating from service.  Further, 
the 1967 VA examination report noted that the Veteran had 
lost no time from work due to his service-connected right 
arm. 

With respect to the contention regarding consistent complaint 
of cardinal symptoms (contention number 4), the Veteran 
relies on a sole contention at the time he filed his original 
claim that "[my] eye bothers me, and so does my arm."  
However, the Veteran did not make any complaints with respect 
to the arm during his 1967 VA examination.  Under the 
"Present Complaints" section of the examination, the 
Veteran was noted to report that "[n]one of the scars 
bother" and "I don't have any trouble with my joints."  
Thus, the 1967 examination does not support a finding of 
consistent complaints of cardinal symptoms.  The VA 
examination reports dated in 1967 and 2002 show no limitation 
of function associated with the Veteran's service-connected 
right arm disability.  There was no limitation of motion, 
loss of muscle strength, or loss of strength noted on 
examination.  

With respect to the Veteran's contention that his 16-day 
hospitalization was a "prolonged period" (contention number 
3), even if this were true, the evidence does not establish 
manifestly that the Veteran satisfied the remaining criteria 
for "History and complaint" of moderately severe muscle 
injuries.  This is so because the regulation required that 
the hospitalization be "for treatment of wound of severe 
grade."  The STRs do not describe the right arm wound as 
severe: in fact, it is referred to as "small"; required 
only local anesthetic, debridement, and sutures to treat; and 
did not involve the arteries or nerves.

In sum, even if the Veteran met some of the criteria for the 
next higher, 30 percent rating, with consideration of the 
proper version of 38 C.F.R. § 4.56, the evidence does not 
establish manifestly that correction of the error would have 
changed the outcome.  By his own acknowledgement, the Veteran 
concedes that the "Objective findings" criteria for the 30 
percent rating were not shown in the record.  Further, as 
discussed above, reasonable minds could differ as to whether 
he met the criteria under the "History and complaint" 
category for moderately severe muscle wounds.  

Thus, the Board concludes that the evidence of record at the 
time of the 2003 RO decision did not establish manifestly 
that the correction of the error in application of 38 C.F.R. 
§ 4.56 would have changed the outcome and a 30 percent rating 
would have resulted.  A reasonable application in 2003 of the 
pre-1997 version of 38 C.F.R. § 4.56 to the facts at that 
time would allow for a finding that the weight of the 
evidence was against a finding of moderately severe MG V 
disability.

Thus, the Board concludes that any errors committed by the RO 
in its application of 38 C.F.R. § 4.56 to the facts of the 
case as they existed at the time of its 2003 decision would 
not necessarily have manifestly changed the outcome of the 
decision, because the RO, if it had applied these regulations 
correctly, could still have reasonably concluded that the 
preponderance of the evidence was against finding the 
Veteran's shrapnel wound of the right arm warranted a 30 
percent rating.  Thus, because reasonable minds could still 
have differed, it cannot be established manifestly that the 
correction of the error would have changed the outcome and a 
30 percent rating would have resulted, and the claim for CUE 
must therefore be denied.  Damrel, 6 Vet. App. at 245.

III.  Additional Compensation for Dependent Children on a 
Retroactive Basis

The Veteran contends that he is entitled to retroactive 
additional compensation for his two children.  Birth 
certificates he submitted show that KMJ was born in March 
1969 and TMJ was born in September 1971.

Under VA laws and regulations, additional compensation may be 
payable for a spouse, child and/or dependent parent where a 
veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling.  38 U.S.C.A. 
§ 1115 (West 2002); 38 C.F.R. § § 3.4(b)(2) (effective 
October 1, 1978).  (Prior to October 1978, a 50 percent 
rating was required for the additional compensation for 
dependents.)

The term "child" means a person who is unmarried and is 
under the age of 18 years; before attaining the age of 18 
years, became permanently incapable of self-support; or after 
attaining the age of 18 years and until completion of 
education or training, but not after attaining the age of 23 
years, is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57(a).  In this case, prior to April 2001, service 
connection was in effect for shrapnel scars of the right arm 
with retained foreign bodies in MG V (rated 10 percent); 
shrapnel scars of the right anterior chest with retained 
foreign bodies in MG XXI (rated 10 percent); and a corneal 
scar of the right eye (rated 0 percent).  The combined rating 
for the service connected disabilities was 20 percent.

Effective in April 2001, the Veteran was awarded service 
connection for post-traumatic stress disorder, rated 70 
percent.  Effective in April 2001, the Veteran's combined 
disability rating is 80 percent.

Because the Veteran's combined rating for service connected 
disabilities was less than 30 percent prior to April 2001, he 
is not legally entitled to additional compensation for any 
dependents, including his children, prior to that date.  
38 U.S.C.A. § 1115.

Effective in April 2001, the Veteran's combined service-
connected disability evaluation is 80 percent.  Therefore, he 
is entitled to additional compensation for qualifying 
dependents as of that date.  38 U.S.C.A. § 1115.  However, 
his qualifying dependents do not include his children, who 
were 32 and 29 years old on April 2001.  38 U.S.C.A. 
§ 101(4); 38 C.F.R. § 3.57(a).

Accordingly, there is no legal basis for awarding retroactive 
additional compensation for dependent children.  As the law 
and not the evidence is dispositive on this issue, it must be 
denied because of lack of legal merit.  38 C.F.R. 
§ 3.4(b)(2); see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish CUE in a January 28, 2003, rating 
decision, in that it failed to assign a 30 percent rating for 
the Veteran's service-connected shrapnel scars of the right 
arm with retained foreign bodies in MG V, is denied.

Retroactive additional compensation for dependent children is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


